Citation Nr: 0820479	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  05-30 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1958 to June 1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  In January 2008, a videoconference hearing was held 
before the undersigned.  A transcript of this hearing is of 
record.  At the hearing, the undersigned granted a request to 
hold the record open for 60 days for the submission of 
additional evidence.  38 C.F.R. § 20.709 (2007).  

For reasons which will become apparent, the appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the appellant if any action 
on his part is required.


REMAND

In March 2008, the veteran submitted new evidence (medical 
opinions dated February 2008 from both N.N., D.O., and from 
Dr. W.B.).  This evidence is pertinent to the matter at hand, 
has not been considered by the RO, and the appellant has not 
waived initial Agency of Original Jurisdiction (AOJ) 
consideration of this evidence.  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Although it was indicated at the veteran's January 2008 
videoconference hearing that he would submit additional 
evidence after his hearing, and that such evidence would be 
submitted with a waiver of AOJ consideration, there was no 
indication that such statements would also serve as a 
"prospective" waiver of initial AOJ consideration of any 
future evidentiary submission(s).  Likewise, there was no 
general indication given during the hearing that any future 
evidentiary submission(s) would be under a waiver of initial 
AOJ consideration.  

In April 2008, the Board notified the veteran and his 
representative that his claim would be held open for 45 days 
for the submission of a waiver of initial AOJ consideration.  
That period of time has lapsed and no waiver has been 
received.  


Accordingly, the case is REMANDED for the following:

The RO should review the file 
(specifically including an initial review 
of the aforementioned evidence submitted 
without a waiver) and re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



